 

Exhibit 10.1

 



THIRD AMENDMENT TO

MANAGEMENT AGREEMENT

 

This Third Amendment to Management Agreement (this “Third Amendment”) is
adopted, executed and agreed to as of November 10, 2015, by and among Bluerock
Residential Growth REIT, Inc., a Maryland corporation (the “Company”), Bluerock
Residential Holdings, LP, a Delaware limited partnership (the “Operating
Partnership”), and BRG Manager, LLC, a Delaware limited liability company (the
“Manager”). Undefined terms used herein shall have the meaning ascribed to them
in the Agreement (as defined below).

 

W I T N E S S E T H :

 

WHEREAS, the Company, the Operating Partnership and the Manager are parties to
that certain Management Agreement dated April 2, 2014, as amended by that
certain First Amendment to Management Agreement dated February 11, 2015 and that
certain Second Amendment to Management Agreement dated August 6, 2015
(collectively, the “Management Agreement”), a copy of which is attached hereto
as Exhibit A, pursuant to which the Manager is entitled to certain fees in
exchange for providing to the Company and the Operating Partnership potential
investment opportunities and a continuing and suitable investment program
consistent with the investment objectives and policies of the Company, and to
reimbursement by the Company for certain costs and expenses incurred by the
Manager on behalf of the Company.

 

NOW, THEREFORE, in consideration of the agreements and covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.            Section 7(c) of the Agreement is hereby deleted in its entirety
and replaced with the following paragraph immediately below:

 

“(c)  Costs and expenses incurred by the Manager on behalf of the Company
(collectively, “Reimbursable Expenses”) shall be reimbursed to the Manager in
arrears, which payments shall be made, at the election of the Board in advance
of each quarter, either (i) in monthly installments, in cash, or (ii) in
quarterly installments, in LTIP Units. On or prior to the last day of each
quarter, the Board shall determine whether payment of Reimbursable Expenses for
the following quarter will be made monthly in cash, or as a single payment in
LTIP Units following the end of the following quarter; provided, however, that
at any time during the fourth quarter of 2015 (“Q4 2015”), the Board may, by
Board resolution, elect to pay Reimbursable Expenses for Q4 2015, if any, as a
single payment in LTIP Units following the end of Q4 2015. The Manager shall
prepare a written statement in reasonable detail documenting the costs and
expenses of the Company and those incurred by the Manager on behalf of the
Company during each month, and shall deliver such written statement to the
Company within thirty (30) days after the end of each month. For any quarter for
which the Board has elected to pay Reimbursable Expenses monthly in cash, the
Company shall pay all Reimbursable Expenses in cash within five (5) Business
Days after the receipt of each written statement without demand, deduction,
offset or delay. For any quarter for which the Board has elected to pay
Reimbursable Expenses as a single, quarter-end payment in LTIP Units, the
Company shall pay all Reimbursable Expenses in LTIP Units within five
(5) Business Days after the receipt of the written statement for the last month
of such quarter, without demand, deduction, offset or delay. If applicable, the
number of LTIP Units payable pursuant to this Section 7(c) to be issued to the
Manager will be calculated in accordance with Section 6(f) in the same manner as
calculated for the Incentive Fee. The amount of Reimbursable Expenses payable to
the Manager shall be subject to adjustment at the end of each calendar year in
connection with the annual audit of the Company. The provisions of this
Section 7 shall survive the expiration or earlier termination of this Agreement
to the extent such Reimbursable Expenses have previously been incurred or are
incurred in connection with such expiration or termination.”

 

2.           All other provisions of the Management Agreement, as hereby
amended, except as superseded by or inconsistent with this Amendment, shall
continue to be in full force and effect.

 

[SIGNATURES ON FOLLOWING PAGE]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment
effective as of the date first set forth above.

 

 



  BLUEROCK RESIDENTIAL GROWTH REIT, INC.,     a Maryland corporation            
            By: /s/ Michael L. Konig     Name: Michael L. Konig     Title:   
Chief Operating Officer, Secretary and General Counsel                        
BLUEROCK RESIDENTIAL HOLDINGS, LP,     a Delaware limited partnership          
    By: Bluerock Residential Growth REIT, Inc.,       its General Partner      
          By: /s/ Michael L. Konig       Name: Michael L. Konig          Title:
Chief Operating Officer, Secretary and General Counsel                        
BRG MANAGER, LLC,     a Delaware limited liability company               By:
Bluerock Real Estate, L.L.C.       its Manager                 By: /s/ Jordan
Ruddy     Name: Jordan Ruddy     Title: President





 

 

 

  

EXHIBIT A

 

Management Agreement

 

 

[SEE ATTACHED]

 



 

 

